   Case 5:19-cv-00978-RGK-E Document 51 Filed 07/29/20 Page 1 of 1 Page ID #:312

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES - GENERAL
 Case No.          5:19-cv-00978-RGK-E                                             Date      July 29, 2020
 Title             Milagro Gonzalez v. County of San Bernardino et al




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                             N/A
                 Deputy Clerk                         Court Reporter / Recorder                    Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE



      Plaintiff is hereby ordered to appear on Thursday, August 6, 2020 at 9:00 a.m. to show
cause why this matter should not be dismissed for lack of prosecution.
       Plaintiff failed to appear as ordered on July 1, 2020 for the hearing on counsel’s ex
parte application to be relieved as counsel of record, as well as the mandatory mediation on
June 30, 2020 and July 28, 2020.
         IT IS SO ORDERED.

                                                                                                     :       00

                                                                Initials of Preparer   slw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                    Page 1 of 1
